J-S01045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES MERRILL BROWNING                     :
                                               :
                       Appellant               :   No. 758 MDA 2021

          Appeal from the Judgment of Sentence Entered May 25, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-CR-0001499-2020


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                 FILED JULY 14, 2022

        Appellant, James Merrill Browning, appeals from the aggregate

judgment of sentence of 5 to 10 years’ incarceration imposed by the Court of

Common Pleas of Schuylkill County following a jury trial at which he was

convicted of possession of methamphetamine with intent to deliver (PWID),

possession of methamphetamine, possession of cocaine, and possession of

drug paraphernalia.1 After careful review, we affirm.

        On July 18, 2020, at 7:22 a.m., the Pottsville police executed a search

warrant for the search of Appellant’s room at the Pottsville Motor Inn and

found 12.5 grams of methamphetamine, a plastic baggie containing cocaine,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
135 P.S. § 780-113(a)(30), 35 P.S. § 780-113(a)(16), and 35 P.S. § 780-
113(a)(32), respectively.
J-S01045-22


$880 in cash, a digital scale, a methamphetamine pipe, and a cigar wrapped

blunt containing marijuana. Trial Court Opinion at 4-5. The 12.5 grams of

methamphetamine and $880 in cash were found together underneath a

drawer in a nightstand. Id. at 4; N.T. Trial at 70-71, 73, 76, 103, 131, 136.

Appellant     was    arrested     and     charged   with   PWID,   possession   of

methamphetamine, possession of cocaine, possession of drug paraphernalia,

and possession of a small amount of marijuana, and was taken to the Pottsville

police station. Trial Court Opinion at 5; Criminal Complaint.

        At the police station, Appellant was read Miranda2 warnings and gave

a statement to police in which he asserted that the money was his, denied

that the methamphetamine was his, and admitted that he had people come

to the hotel room and that they used methamphetamine together. N.T. Trial

at 92-95.      Appellant also stated, in response to questioning concerning

whether there would be evidence of drug sales on his cell phone, that “I know

it’s wrong but I help people out sometimes.” Id. at 95. Appellant gave the

police consent to search his cell phone and police found text messages from

an unidentified sender received on Appellant’s phone in the early morning

hours of July 18, 2020. Id. at 95-97, 108-11. Messages found on the cell

phone from 3:42 a.m. stated “Make me up a ball I got 210 hundred” and

“Make up and I can be back in half hour alone,” and additional messages from


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -2-
J-S01045-22


the same sender slightly later indicated impatience with the absence of a

response, referred to “your room” and wanted the recipient to “open up.” Id.

at 109-11.

        The charges against Appellant were tried to a jury on April 8 and 9,

2021.     Immediately before the start of trial, Appellant moved to exclude

Appellant’s statement that he sometimes helps people out on the ground that

it was evidence of uncharged bad acts that was inadmissible under Pa.R.E.

404(b) and moved to exclude the text messages on Appellant’s phone on the

ground that they were not authenticated. N.T. Trial at 4-20. The trial court

denied both motions. Id. at 8, 20-21. This evidence was admitted at trial

and a Commonwealth expert witness explained that the phrase “Make me up

a ball I got 210 hundred” is a request for an “eight ball,” which is 3.5 grams

of a drug, and an offer to pay $210 for it and testified that that price is

consistent with the price for an eight ball of methamphetamine. Id. at 95,

108-11, 131, 141, 147, 152-54, 160-62. The Commonwealth argued to the

jury that Appellant’s statement that he helps people out and the text message

seeking to buy drugs showed that Appellant was providing drugs to other

people. Id. at 55-56, 220-24.

        On April 9, 2021, the jury found Appellant guilty of PWID, possession of

methamphetamine,        possession   of   cocaine,   and   possession   of   drug

paraphernalia, and found him not guilty of possession of a small amount of

marijuana.     Id. at 255-57. On May 25, 2021, the trial court sentenced


                                      -3-
J-S01045-22


Appellant to 4 to 8 years’ incarceration for PWID, a consecutive term of 1 to

2 years’ incarceration for possession of cocaine, and a concurrent term of 6 to

12 months’ incarceration for possession of drug paraphernalia, and found that

the possession of methamphetamine conviction merged with the PWID

conviction, resulting in an aggregate sentence of 5 to 10 years’ incarceration.

Sentencing Order; N.T. Sentencing at 10. This timely appeal followed.

      Appellant presents the following two issues for our review:

      1. Did the trial court err in denying defense counsel’s motion,
      pursuant to Rule of Evidence 404, to preclude a portion of
      Defendant’s recorded statement that referenced prior uncharged
      bad acts, in that he stated he had given drugs to friends in the
      past to “help them out”?

      2. Did the trial court err in denying defense counsel’s motion to
      preclude text message screen shots that were not properly
      authenticated, wherein the messages were sent from other
      unknown writers and there was no response whatsoever on the
      phone?

Appellant’s Brief at 7 (suggested answers omitted).      Both of these issues

challenge trial court rulings concerning admissibility of evidence.   We may

reverse a trial court ruling on the admissibility of evidence only where it is

shown that the trial court abused its discretion. Commonwealth v. Bowens,

265 A.3d 730, 746 (Pa. Super. 2021) (en banc); Commonwealth v.

Akhmedov, 216 A.3d 307, 316 (Pa. Super. 2019) (en banc).

      At the time of Appellant’s trial, Pennsylvania Rule of Evidence 404(b)

provided in relevant part:

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
      not admissible to prove a person’s character in order to show that

                                     -4-
J-S01045-22


       on a particular occasion the person acted in accordance with the
       character.

       (2) Permitted Uses. This evidence may be admissible for another
       purpose, such as proving motive, opportunity, intent, preparation,
       plan, knowledge, identity, absence of mistake, or lack of accident.
       In a criminal case this evidence is admissible only if the probative
       value of the evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b) (in effect from March 18, 2013 to March 31, 2022).3 Appellant

contends that this Rule required exclusion of the portion of his statement to

police that he “help[s] people out sometimes.” We do not agree.

       Rule 404(b) prohibits introduction of other crimes and bad acts to prove

that the defendant acted in conformity with those other acts at the time of the

crime with which he is charged or to prove that he has a criminal propensity,

Pa.R.E. 404(b)(1); Commonwealth v. Gilliam, 249 A.3d 257, 271-72 (Pa.

Super. 2021); Akhmedov, 216 A.3d at 316, not introduction of evidence of

the defendant’s conduct at the time of the crime. Here, Appellant’s admission

concerned his use of the methamphetamine in question, not his conduct in

the past or on other occasions.          Appellant’s contention that the statement

concerned past conduct and was in the past tense is not supported by the

record.    The evidence at trial was that Appellant stated, with respect to

whether there would be evidence of drug sales on his cell phone, “I help people



____________________________________________


3 Subsequent to Appellant’s trial, Rule 404 was amended effective April 1,
2022. The only change that the amendment made to Rule 404(b)(1) or (2)
was to change the phrase “a crime, wrong, or other act” in subsection (b)(1)
to “any other crime, wrong, or act.”

                                           -5-
J-S01045-22


out sometimes,” N.T. Trial at 95, not that he helped people out in the past or

has helped people out in the past.

      Moreover, this statement was relevant to prove Appellant’s intent with

respect to the methamphetamine found in his hotel room. Evidence of other

separate criminal acts is admissible to prove the defendant’s intent. Pa.R.E.

404(b)(2); Akhmedov, 216 A.3d at 318-19; Commonwealth v. Lytle, 663

A.2d 707, 712 (Pa. Super. 1995). Appellant’s contention that the probative

value of the statement does not outweigh its prejudicial effect is without merit.

Where the defendant’s intent is a contested element of the crime with which

he is charged and evidence of other crimes or bad acts is relevant to prove

intent, the prejudicial effect may be outweighed by the probative value of that

evidence.     Akhmedov, 216 A.3d at 319; Lytle, 663 A.2d at 712;

Commonwealth v. Camperson, 612 A.2d 482, 484–85 (Pa. Super. 1992).

      Intent to deliver the methamphetamine to others was an essential

element of the PWID charge against Appellant.         35 P.S. § 780-113(30);

Commonwealth v. Brockman, 167 A.3d 29, 38 (Pa. Super. 2017);

Camperson, 612 A.2d at 485. Appellant disputed the element of intent to

deliver. N.T. Trial at 61, 213-18. Appellant’s admission that he gives drugs

to others is directly relevant to that contested issue of whether he had intent

to deliver the methamphetamine in his hotel room to others. Camperson,

612 A.2d at 484–85 (evidence that defendant agreed to sell drugs to a third

person shortly before police found drugs in defendant's apartment was


                                      -6-
J-S01045-22


relevant and admissible to show intent to deliver and probative value of that

evidence outweighed prejudice to defendant). In contrast, the sole claim of

unfair prejudice that Appellant asserts is based the contention that the

statement relates solely to past conduct, Appellant’s Brief at 14-15, which is

not supported by the record.        The trial court therefore did not abuse its

discretion in admitting Appellant’s statement.

      Appellant in his second issue asserts the trial court erred in admitting

the text messages because they were not authenticated.            This argument

likewise fails. Electronic or digital evidence, such as text messages, must be

authenticated before it can be admitted in evidence. Pa.R.E. 901(a), (b)(11)

& Comment to Pa.R.E. 901(b)(11); Commonwealth v. Orr, 255 A.3d 589,

595 (Pa. Super. 2021); Commonwealth v. Murray, 174 A.3d 1147, 1156

(Pa. Super. 2017). The burden of proof for authentication, however, is low,

and requires only that the proponent of the evidence “produce evidence

sufficient to support a finding that the item is what the proponent claims it is.”

Pa.R.E. 901(a); Bowens, 265 A.3d at 759 (quoting Pa.R.E. 901(a)); Murray,

174 A.3d at 1157 (quoting Pa.R.E. 901(a)).

      Pennsylvania Rule of Evidence 901 provides that digital evidence, which

includes text messages, may be authenticated by either

      (A) direct evidence such as testimony of a person with personal
      knowledge; or

      (B) circumstantial evidence such as:

      (i) identifying content; or

                                       -7-
J-S01045-22



     (ii) proof of ownership, possession, control, or access to a device
     or account at the relevant time when corroborated by
     circumstances indicating authorship.

Pa.R.E. 901(b)(11) & Comment to Pa.R.E. 901(b)(11). The mere fact that the

cell phone on which the text messages appear is owned by the defendant is

insufficient by itself to authenticate the messages.       Comment to Pa.R.E.

901(b)(11) (“Circumstantial evidence of ownership, possession, control, or

access to a device or account alone is insufficient for authentication of

authorship    of   digital   evidence    under   Pa.R.E.    901(b)(11)(B)(ii)”);

Commonwealth v. Mosley, 114 A.3d 1072, 1081 (Pa. Super. 2015)

(“[A]uthentication of electronic communications, like documents, requires

more than mere confirmation that the number or address belonged to a

particular person”) (quoting Commonwealth v. Koch, 39 A.3d 996 (Pa.

Super. 2011) (Koch I), affirmed by equally divided court, 106 A.3d 705

(Pa. 2014) (Koch II)). Evidence that the cell phone on which the text

messages appear belongs to the defendant and was in his possession in close

temporal proximity to the time of the messages coupled with an absence of

evidence that others used that phone and some content on the cell phone that

is consistent with evidence concerning the defendant is sufficient to




                                        -8-
J-S01045-22


authenticate messages as sent by or to the defendant. Bowens, 265 A.3d at

762; Murray, 174 A.3d at 1157.4

       Here, Appellant admitted that the cell phone on which the text messages

were found was his and it was found in his room in a case that contained credit

cards in his name.       N.T. Trial at 11-15, 95-96, 108.   The text messages

admitted at trial were received by that cell phone the same morning

approximately four hours before the police found the phone with him. Id. at

15, 68, 109-11. There was no evidence that anyone else used or received

calls or text messages on Appellant’s cell phone. In addition, the message

asking to buy an eight ball of drugs is consistent with the fact that a quantity

of methamphetamine more than sufficient to supply such a request was found

in Appellant’s room on top of cash that Appellant admitted was his. Id. at 70-

71, 93-94, 103, 109-10, 131, 136, 153-54.

       Appellant argues that the text messages were not authenticated

because there was no evidence identifying the sender of the messages or

showing that Appellant sent any response. The text messages, however, were

not offered to show actions by Appellant and the Commonwealth made clear

that Appellant was not the author. Rather, they were offered only to show


____________________________________________


4 Most of the case law discussed herein concerning authentication of text
messages involves trials that occurred prior to Rule 901(b)(11), which was
added to Rule 901 effective October 1, 2020 and applies to this 2021 trial.
This Court, however, has held that Rule 901(b)(11) is consistent with that
prior case law. Bowens, 265 A.3d at 760 n.18. Our pre-Rule 901(b)(11)
precedents therefore remain good law and are applicable to this case.

                                           -9-
J-S01045-22


that Appellant’s cell phone received text messages proposing a drug

transaction. N.T. Trial at 11-12, 55-56, 222-23. Proof of the identity of the

sender of a text message is not necessary to authentication where the purpose

for which the evidence is introduced does not depend on who the author of

the message is. Commonwealth v. Jones, No. 1250 WDA 2021, at 5-8 (Pa.

Super. May 23, 2022) (unpublished memorandum) (text messages were

sufficiently authenticated and properly admitted, even though there was no

evidence that defendant sent them, where they were admitted for the limited

purpose of showing that the owner of the phone was not sender and was not

in possession of the phone when they were sent). The lack of identification of

the author of the text messages and the absence of a response by Appellant

therefore went to the weight of this evidence, not its admissibility.

      The cases where this Court has held that authentication of text

messages or other electronic communications was insufficient do not support

Appellant’s claim that these text messages should have been excluded. In

Koch I, the record showed that the defendant was not the only user of the

cell phone on which the text messages appeared, some of the text messages

were sent and received days or weeks before the phone was found in proximity

to the defendant, and the Commonwealth’s witness conceded that he could

not ascertain which of the phone users was the sender or recipient of the text

messages.     39 A.3d at 1003-05.     Moreover, although an evenly divided

Pennsylvania Supreme Court affirmed this Court’s decision in Koch I, the


                                     - 10 -
J-S01045-22


Supreme Court unanimously rejected this Court’s conclusion that the text

messages were insufficiently authenticated and the three justices who voted

to affirm did so solely on the ground that text messages were inadmissible

hearsay. Koch II, 106 A.3d at 713-17 (opinion of Castille, C.J., in support of

affirmance), 717 (opinion of Saylor, J., in support of reversal), 721-22

(opinion of Eakin, J., in support of reversal). Here, Appellant sought to exclude

the text messages solely for lack of authentication, not on hearsay grounds

and did not assert hearsay as an issue in his Pa.R.A.P. 1925(b) statement.

N.T. Trial at 8-21; Appellant’s Concise Statement of Matters Complained of on

Appeal. Any hearsay claim is therefore waived. Pa.R.A.P. 302(a) (“Issues not

raised in the trial court are waived and cannot be raised for the first time on

appeal”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the [Rule 1925(b)

concise statement of errors complained of on appeal] and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived”).

      In Mosley, unlike this case, the defendant denied that he owned the

cell phones on which the text messages appeared, there were indications that

more than one person had access to or owned the phones, and the text

messages were not close in time to the date when the phones were found in

the defendant’s possession.     114 A.3d at 1082-83.       Commonwealth v.

Mangel, 181 A.3d 1154 (Pa. Super. 2018) involved a Facebook social media

account, rather than text messages on a cell phone that belonged to the

defendant, the defendant did not admit that he was the owner of the Facebook


                                     - 11 -
J-S01045-22


account, and there was no evidence from any knowledgeable person that the

Facebook page in question was his. Id. at 1163.

      For the foregoing reasons we conclude that the trial court did not abuse

its discretion in admitting Appellant’s statement to police in its entirety or in

its admission of text messages received on Appellant’s cell phone on July 18,

2020. Accordingly, we affirm Appellant’ judgment of sentence.

      Judgment of sentence affirmed.

      Judge Bowes joins the memorandum.

      Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/22




                                     - 12 -